Citation Nr: 1002288	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  06-10 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Whether new and material evidence sufficient to reopen a 
claim of service connection for cervical spine osteoarthritis 
has been received.

3.  Entitlement to service connection for cervical spine 
osteoarthritis.

4.  Entitlement to service connection for chronic fatigue 
syndrome (CFS).

5.  Entitlement to service connection for a gastrointestinal 
(loose bowel) condition.

6.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for paranoid personality 
disorder, has been received.

7.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for a bilateral knee disability, 
has been received.

8.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for a low back disability, has 
been received.

9.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for a 4th left toe disability, 
has been received.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to August 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision by which the RO, in 
pertinent part, denied entitlement to the benefits sought 
herein.  

The RO previously denied service connection for cervical 
spine osteoarthritis in a  March 1999 rating decision that 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2009).  In its present adjudication, the RO denied 
the claim of entitlement to service connection for cervical 
spine osteoarthritis based on the fact that sufficient new 
and material evidence to reopen it had not been received.  
Indeed, a previously decided claim may not be reopened in the 
absence of new and material evidence.  Barnett v. Brown, 8 
Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  
Regardless of RO action, however, the Board is bound to 
decide the threshold issue of whether the evidence is new and 
material before addressing the merits of a claim.  Id. 

The Veteran requested a hearing before a Veterans Law Judge 
in Washington, DC.  He subsequently withdrew that request in 
September 2007.  See 38 C.F.R. § 20.704(e) (2009).  
Accordingly, the Board will proceed with consideration of the 
Veteran's claims based on the evidence of record, as he has 
requested.

In September 2007, the Veteran waived initial RO 
consideration of the new evidence submitted.  38 C.F.R. 
§ 20.1304 (c) (2009).  The Board notes that the evidence 
submitted at that time was duplicative of evidence that the 
RO had already reviewed.

Via the September 2005 rating decision, the RO denied the 
claims of entitlement to service connection for CFS; 
entitlement to service connection for a gastrointestinal 
(loose bowel) condition; whether new and material evidence, 
sufficient to reopen a claim of service connection for 
paranoid personality disorder; has been received, whether new 
and material evidence; sufficient to reopen a claim of 
service connection for a bilateral knee disability, has been 
received; whether new and material evidence, sufficient to 
reopen a claim of service connection for a low back 
disability, has been received; and whether new and material 
evidence, sufficient to reopen a claim of service connection 
for a 4th left toe disability, has been received.  In 
November 2005, the veteran filed a notice of disagreement 
regarding these claims.  The RO did not issue a statement of 
the case regarding the foregoing issues.  

As a statement of the case has not yet been issued on these 
matters, additional action by the RO is required as set forth 
below in the REMAND portion of this decision.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

The issues of entitlement to service connection for cervical 
spine osteoarthritis; entitlement to service connection for 
CFS; entitlement to service connection for a gastrointestinal 
(loose bowel) condition; whether new and material evidence, 
sufficient to reopen a claim of service connection for 
paranoid personality disorder, has been received; whether new 
and material evidence, sufficient to reopen a claim of 
service connection for a bilateral knee disability, has been 
received; whether new and material evidence, sufficient to 
reopen a claim of service connection for a low back 
disability, has been received; and whether new and material 
evidence, sufficient to reopen a claim of service connection 
for a 4th left toe disability, has been received are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Veteran will be advised in the event 
that further action is required on his part.


FINDINGS OF FACT

1.  A left shoulder disability is not shown to be related to 
the Veteran's active duty service.

2.  By March 1999 rating decision, the RO denied entitlement 
to service connection for osteoarthritis of the cervical 
spine; although the Veteran was provided notice of that 
decision the following month, he did not initiate an appeal.

3.  The evidence associated with the claims file subsequent 
to the March 1999 rating decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for cervical spine osteoarthritis.  


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or as a 
result of the Veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).

2.  The March 1999 rating decision denying service connection 
for osteoarthritis of the cervical spine is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 1103 (2009).

3.  Since the final March 1999 rating decision, new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for cervical spine 
osteoarthritis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with the Court's 
holding in Dingess was provided in March 2006.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  Because the matter of entitlement to service 
connection for cervical spine osteoarthritis has been 
reopened herein, the Board will assume that any defect in 
relation to Kent notice was harmless and will discuss Kent 
compliance no further.  

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in May 2005 that fully addressed all three 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the claims and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a medical examination was not provided with 
respect to the claim of entitlement to service connection for 
a left shoulder disability.  However, a medical examination 
is not required in this case because there is no evidence of 
record indicating the possibility of a link between the 
claimed left shoulder disability and service.  Id.; 38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Indeed, as will be 
discussed below, no diagnosis referable to the left shoulder 
is rendered until several years following discharge, with 
only isolated complaints are shown prior to that time and 
with no persuasive evidence of continuity of symptomatology, 
either shown by the clinical record or through the Veteran's 
own statements.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and VA treatment records.  The Veteran submitted 
private medical records and some duplicate service treatment 
records.  The Veteran was not afforded a VA medical 
examination, as an examination is not required in this case, 
as explained above.  Significantly, neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board observes that the duty to assist was only discussed 
with respect to the issue of entitlement to service 
connection for a left shoulder disability.  Whether VA 
fulfilled its duty to assist regarding the issue of 
entitlement to service connection for cervical spine 
osteoarthritis will be discussed in a future decision.

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection

Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002) ; 38 C.F.R. §§ 3.307, 
3.309 92009).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Pain alone, without a diagnosed or identifiable underlying 
condition, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).

Factual Background 

The service treatment records are devoid of references to the 
left shoulder and in-service examinations reflected normal 
findings without subjective complaint.  Separation 
examination in May 1996 showed normal objective findings and 
the Veteran expressly denied painful or "trick" shoulder in 
the accompanying report of medical history.

Following separation from service, VA outpatient records in 
November 1996 reflected complaints of bilateral shoulder 
pain.  Range of motion that was restricted by such pain.  
Analgesics were prescribed.  Rest and warm compresses were 
recommended.

A July 1998 VA examination included evaluation of the 
shoulders.  Full range of motion was accomplished and no 
abnormalities were noted.  No shoulder disability was 
diagnosed.  

A July 2001 report of a physician at the Holy Angel Medical 
and Diagnostic Clinic revealed complaints of left shoulder 
pain and weakness.  Objective signs of weakness were found on 
physical examination.  No specific diagnosis regarding the 
left shoulder was rendered, however.  

An August 2004 X-ray study of the shoulders revealed 
bilateral an impression of "consider peritendinitis 
calcarea, both shoulders."  He diagnosed frozen shoulders.

In November 2004, a physical therapist noted that the Veteran 
had marked limitation of motion of both shoulders as well as 
muscle weakness.  

A January 2007 X-ray study of the left shoulder revealed a 
normal left shoulder.

Discussion (left shoulder)

Although the evidence indicates a complaint in reference to 
the left shoulder very shortly after service, no specific 
diagnosis relevant to the left shoulder was rendered until 
years after separation.  The Board emphasizes that pain 
alone, of which the Veteran complained in November 1996, 
without an underlying diagnosis, is not a disability for 
which service connection may be granted.  Sanchez-Benitez, 
supra.  
Indeed, the completely normal findings demonstrated upon VA 
examination in July 1998 further show that the November 1996 
complaints were acute and transitory and thus not indicate of 
chronic disability dating back to active service.

Currently, it is unclear whether the Veteran suffers from a 
left shoulder disability.  Medical evidence dated in 2004 
suggests a disability manifested by peritendinitis calcarea 
and muscle weakness.  The most recent radiologic evidence, 
however, reveals a normal left shoulder.  

Assuming, arguendo, that the Veteran has a left shoulder 
disability, there is no evidence that connects it to service.  
The service treatment records are silent as to the left 
shoulder, and there is no competent evidence linking and 
present left shoulder disability to service.  Again, post-
service complaints in November 1996 are then followed by a 
normal VA examination in July 1998, breaking any continuity 
of symptoms from service to the present.  

The Board acknowledges that the Veteran is competent to 
report observable symptomatology, such as shoulder pain and 
weakness.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In 
adjudicating his claim, the Board must evaluate the Veteran's 
credibility.  Washington v. Nicholson, 19 Vet. App. 362, 368-
69 (2005).

To the extent that he is claiming to have experienced 
continuous left shoulder problems since active service, the 
Veteran's statements are not found to be credible here.  
Indeed, his separation examination was normal and he 
explicitly denied shoulder problems at that time.  Moreover, 
although complaints and symptomatology are shown just a few 
months after discharge, no diagnosis was rendered at that 
time and, significantly, subsequent examination in July 1998 
yielded normal findings.  For these reasons, any express or 
implied contentions of continuity are outweighed by the 
objective findings demonstrating a normal left shoulder on 
separation and again in July 1998.  Thus continuity of 
symptomatology is not established, either by the clinical 
evidence or by the Veteran's own statements.  

In the absence of any credible evidence, either lay or 
professional, of a nexus between a left shoulder disability, 
assuming it exists, service connection for the claimed left 
shoulder disability is denied.  38 C.F.R. § 3.303.

In making its determination herein, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.

New and Material Evidence 

In a March 1999 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for cervical spine 
osteoarthritis on the basis that despite treatment for the 
cervical spine in service and current findings of cervical 
spine osteoarthritis, the spine was found to be normal on 
separation examination.  The Veteran was provided notice of 
the decision and of his appellate rights the following month.  
He did not file a notice of disagreement.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2009) (detailing the 
procedures for appealing unfavorable RO determinations to the 
Board).  Therefore, the March 1999 rating decision became 
final based on the evidence then of record.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  Nevertheless, a claim will be 
reopened in the event that new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the March 1999 
rating decision was the last final disallowance, the Board 
must review all of the evidence submitted since that rating 
decision to determine whether the Veteran's claim of service 
connection should be reopened and re-adjudicated on a de novo 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Board shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendment is applicable in this case.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence. New evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2009).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the March 1999 rating 
action decision consisted of the service treatment records 
reflecting complaints regarding the cervical spine in October 
1978, May 1989l, and in February 1993 as well as a July 1998 
VA medical examination report reflecting minimal 
osteoarthritis of the cervical spine that was likely 
posttraumatic in nature.

Evidence received subsequent to the March 1999 rating 
decision consists of duplicate service treatment records as 
well as additional VA and private medical records.  The Board 
observes that multiple copies of both new and old evidence 
have been submitted rendering the record unnecessarily 
voluminous and difficult to review.  

The Board will focus on the most salient new evidence 
received after March 1999.  That evidence includes further 
radiologic findings of cervical spine degenerative changes.  
It also consists of a September 2001 report of A. Lim, a 
physical therapist, indicating that the Veteran's cervical 
spine condition resulted from traumatic events inherent to 
the career of a the Marine.  For example, Mr. Lim stated that 
carrying heavy loads during certain training exercises caused 
injuries to the Veteran's cervical spine and the surrounding 
soft tissue.  Mr. Lim produced examples of training exercises 
in which the Veteran participated and indicated how each 
could have caused neck problems.  An undated medical report 
of J.R.B. Organo contains an opinion that the Veteran's 
cervical spine condition resulted from constant wear and tear 
during active duty.  An undated written statement of J. 
Daduya, M.D. indicates that the Veteran's cervical spine 
abnormalities resulted from the Veteran's career as a Marine, 
during which he overused his musculoskeletal system.  Another 
undated report from Dr. Daduya suggests that the Veteran's 
current cervical spine problems stem from an episode of 
cervical strain in 1978.  

The Board has reviewed the evidence since the March 1999 
rating decision and has determined that with the exception of 
duplicative service treatment records, the evidence is new, 
as it was not of record before the March 1999 rating 
decision.  As well, the evidence is new and material within 
the statutory definition because it is probative of the issue 
at hand, which is whether the Veteran's cervical spine 
osteoarthritis is due to service.  In this regard, the Board 
observes that both Mr. Lim and Dr. Daduya linked the 
Veteran's current cervical spine condition to his time in 
service as a Marine.  Dr. Daduya, moreover, indicated that a 
specific in-service injury was responsible for the current 
state of the Veteran's cervical spine.  Such a nexus opinion 
was not previously of record.  Thus, the Board finds that the 
aforementioned private medical statements, which include a 
nexus opinion not previously of record, relate to 
unestablished facts necessary to substantiate the Veteran's 
claim of entitlement to service connection for cervical spine 
osteoarthritis, and present the reasonable possibility of 
substantiating his claim. 38 C.F.R. § 3.156(a).  Accordingly, 
the Veteran's claim for service connection for asthma is 
reopened.


ORDER

Service connection for a left shoulder disability is denied.  

New and material evidence to reopen a claim of service 
connection for cervical spine osteoarthritis has been 
received; to this extent only, the appeal is granted.

REMAND

In view of the Board's decision above, the Veteran's claim of 
service connection for cervical spine osteoarthritis must be 
adjudicated on a de novo basis without regard to the finality 
of the March 1999 rating decision.  

The new evidence associated with the record showing a link 
between current cervical spine abnormalities and service is 
weak.  It is conclusory and poorly substantiated.  Moreover, 
it does not seem to be based on a comprehensive review of the 
record.  Hence, the Board finds that further development is 
warranted in order to fairly and accurately decide the 
Veteran's claim.  Specifically, a VA orthopedic examination 
must be scheduled for an opinion regarding the etiology of 
the Veteran's current cervical spine disability.  The 
examination instructions are to be found below.

Moreover, in September 2005, the RO denied, inter alia, 
entitlement to service connection for CFS; entitlement to 
service connection for a gastrointestinal (loose bowel) 
condition; whether new and material evidence, sufficient to 
reopen a claim of service connection for paranoid personality 
disorder, has been received; whether new and material 
evidence, sufficient to reopen a claim of service connection 
for a bilateral knee disability, has been received; whether 
new and material evidence, sufficient to reopen a claim of 
service connection for a low back disability, has been 
received; and whether new and material evidence, sufficient 
to reopen a claim of service connection for a 4th left toe 
disability, has been received.  

A timely notice of disagreement was been filed in November 
2005, but the RO failed to issue a statement of the case 
regarding these matters.  When there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case, and RO failure to issue same is a procedural defect.  
Manlincon, 12 Vet. App. at 240- 41.

Pursuant to 38 C.F.R. § 19.9(a) (2009), if further evidence 
or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision, the Board is required to remand the case to the RO 
for necessary action.  Therefore, the Board must remand this 
aspect of the Veteran's claim for preparation of a statement 
of the case as to the matters of entitlement to service 
connection for CFS; entitlement to service connection for a 
gastrointestinal (loose bowel) condition; whether new and 
material evidence, sufficient to reopen a claim of service 
connection for paranoid personality disorder, has been 
received; whether new and material evidence, sufficient to 
reopen a claim of service connection for a bilateral knee 
disability, has been received; whether new and material 
evidence, sufficient to reopen a claim of service connection 
for a low back disability, has been received; and whether new 
and material evidence, sufficient to reopen a claim of 
service connection for a 4th left toe disability, has been 
received.  See VAOPGCPREC 16-92 (July 24, 1992).

The case is REMANDED to the RO via the AMC for the following 
action:

1.  Schedule a VA orthopedic examination 
for a diagnosis of all disorders of the 
cervical spine.  Regarding each, the 
examiner must opine whether it is at least 
as likely as not (50 percent or greater 
likelihood) related to service.  Pertinent 
documents in the claims file should be 
reviewed in conjunction with the 
examination, and the examination report 
must reflect whether such a review took 
place.  A rationale for all opinions and 
conclusions is requested.

2.  Then, after undertaking any other 
indicated development, the RO should 
readjudicate the claim of entitlement to 
service connection for cervical spine 
osteoarthritis in light of all the 
evidence of record.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided with 
a supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response thereto.

3.  Issue a statement of the case 
concerning the issues of entitlement to 
service connection for CFS; entitlement to 
service connection for a gastrointestinal 
(loose bowel) condition; whether new and 
material evidence, sufficient to reopen a 
claim of service connection for paranoid 
personality disorder, has been received; 
whether new and material evidence, 
sufficient to reopen a claim of service 
connection for a bilateral knee 
disability, has been received; whether new 
and material evidence, sufficient to 
reopen a claim of service connection for a 
low back disability, has been received; 
and whether new and material evidence, 
sufficient to reopen a claim of service 
connection for a 4th left toe disability, 
has been received.  All indicated 
development should be taken in this 
regard.  The Veteran should be advised of 
the time period within which to perfect 
his appeal.  38 C.F.R. § 20.302(b) (2009).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


